Citation Nr: 1502658	
Decision Date: 01/20/15    Archive Date: 01/27/15

DOCKET NO.  12-27 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for sleep apnea, claimed as secondary to service-connected deviated septum (residual to fractured nasal bone).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1983 to June 1992.

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2012 rating decision in which the RO denied service connection for sleep apnea on a direct basis and as secondary to the Veteran's already service-connected deviated septum.  In May 2012, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in September 2012, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in October 2012.

In June 2013, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic Virtual VA file associated with the Veteran.  A review of the documents in such file reveals that certain documents, including a transcript of the June 2013 Board  hearing, are potentially relevant to the claim on appeal.  

For the reasons expressed below, the claim on appeal is being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that additional action in this appeal is warranted.

The Veteran asserts that his sleep apnea is the result of his service-connected deviated septum. Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2014).  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  Id; See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

In the present case, the Board notes that the record contains the report of an October 2011 examination that includes an opinion as to the etiology of the Veteran's sleep apnea, as requested.  The Board finds, however, that the opinion is inadequate.

The VA examiner was asked to offer an opinion ass The examiner diagnosed the Veteran with obstructive sleep apnea and a deviated nasal septum.  The examiner found that the Veteran's sleep apnea was the result of: (1) age, accompanied by muscular and neurological loss of muscle tone of the upper airway; (2) the use of chemical depressants, including alcohol and sedative medications, temporarily causes decreased muscle tone; (3) permanent premature muscular tonal loss in the upper airway possibly precipitated by a traumatic brain injury, neuromuscular disorders, or poor adherence to chemical and or speech-therapy treatments; (4) decreased muscle tone and increased soft tissue around the airway due to obesity; (5) genetics; and (6) lifestyle factors such as smoking.  The examiner opined that it was medically impossible to relate the Veteran's sleep apnea to his service-connected deviated septum, and medical records failed to demonstrate a relationship between the two.  The examiner pointed to the improvement shown when the Veteran uses a CPAP which, the examiner stated, does not change the anatomical abnormality of the Veteran's deviated septum.  The examiner concluded that the Veteran's sleep apnea is not caused by or related to his service-connected deviated septum.

While the VA examiner addressed whether a causal relationship exists between the Veteran's sleep apnea and his service-connected deviated septum, a portion of the stated rationale for that opinion-addressing improvement shown with CPAP use-is unclear, and the examiner did not address whether the Veteran's sleep apnea is aggravated (worsened beyond natural progression) by his deviated septum.  See Allen, 7 Vet. App. at 448 (an opinion that something "is not related to" or "is not due to" does not answer the question of aggravation).  Hence, the opinion is inadequate.  Notably, once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Board also finds that the March 2012 opinion submitted by the Veteran's orhinolaryngologist (ear, nose, and throat doctor) does not adequately resolve the questions pertinent to secondary service connection.  The physician indicated that, after discussing the Veteran's medical history, it was his opinion that the Veteran's sleep apnea results from multiple factors, include obesity, sleep position, and anatomic obstruction of his airway.  The doctor further found that the Veteran had multi-level areas of airway obstruction, and identified  the Veteran's service-connected deviated septum as a "contributing factor" in his airway obstruction.  However, that examiner did not explain the meaning of "contributing factor" (i.e., whether the service-connected disability contributed to the development of the disability, or contributed to the severity of the disability), and, in any event did not explicitly address aggravation.

Because the medical opinions of record fail to adequately address the issue of secondary service connection, a new VA examination and opinion by an appropriate physician-based on a full consideration of the Veteran's documented history and assertions-and  review of the record and supported by complete, clearly- stated rationale, is needed to fairly resolve the Veteran's claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Prior to obtaining the medical opinion, to ensure that the record is complete, and that all due process requirements are met, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

As for VA records, the claims file reflects that the most recent VA treatment records associated with the Veteran's claims file are from the VA Pacific Islands Health Care System (HCS), dated to August 16, 2012.  In addition, the claims file reflects that the Veteran also receives treatment as the Long Beach VA Medical Center (VAMC).  The most recent treatment records from that facility are dated to January 23, 2012.  On remand, the AOJ should obtain records of any relevant VA treatment he may have undergone since that time in order to ensure that the Veteran's claim is adjudicated based on an evidentiary record that is as complete as possible.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA is charged with constructive notice of medical evidence in its possession).

The AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claim on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2014).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain any outstanding, pertinent records of VA evaluation and/or treatment of the Veteran, particularly, from the Pacific Islands HCS (dated since August 16, 2012), and from the Long Beach VAMC (dated since January 23, 2012).  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claim that is not currently of record.  Specifically request that the Veteran submit any records (or necessary releases to obtain records) related to private (non-VA) treatment or diagnosis of sleep apnea that are not already associated with the claims file.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4. After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examination for sleep apnea, by an appropriate physician, at a VA medical facility.

The entire claims file (paper and electronic), to include a complete copy of this REMAND, must be made available to the physician designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

Based on consideration of all pertinent medical and lay evidence (to include the Veteran's own assertions), the examiner should render an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability that the Veteran's sleep apnea (a) was caused, or (b) is aggravated (worsened beyond the natural progression) by his service-connected deviated septum.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.  The examiner must answer both questions concerning causation and aggravation.

All examination findings, along with complete, clearly-stated rationale for the conclusions reached, must be provided.  

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim on appeal in light of pertinent evidence (to particularly include all evidence added to the claims file since the last adjudication of the claim) and legal authority.

7.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied. The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).



